Citation Nr: 0612834	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-41 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lipoma on the upper 
left chest.

2.  Entitlement to a rating in excess of 10 percent for 
recurrent kidney stones, status post lithotripsy.

3.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor and tinea pedis.

4.  Entitlement to a rating in excess of 10 percent for post-
traumatic headaches.

5.  Entitlement to a compensable rating for hemorrhoids.

6.  Entitlement to a compensable rating for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The veteran served on active duty from August 1975 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified at a Travel Board hearing in May 2005.  
At that time he reported that he had received additional VA 
treatment for his service-connected disabilities and that the 
records were not part of his claims file.

VA treatment records for the period from August 2003 to April 
2005 were associated with the claims file in May 2005.  The 
RO has not had an opportunity to consider those records at 
any time prior to the veteran's case being sent to the Board.  
Further, the veteran did not submit a waiver of consideration 
by the agency of original jurisdiction (AOJ) in the first 
instance.  38 C.F.R. § 20.1304(c) (2005).  Therefore, the 
veteran's case must be remanded so that the records can be 
considered by the AOJ.  

The veteran submitted separate claims for service connection 
for a lipoma and increased ratings for the issues identified 
on appeal in May 2002.  The RO endeavored to provide him with 
the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2005) by sending separate letters to 
address the service connection issue and increased rating 
issues in July 2002.  The letter for the increased ratings 
was inadequate in that it failed to advise the veteran as to 
the evidence necessary to substantiate his claim.  The letter 
advised the veteran on what he needed to submit to establish 
service connection rather than entitlement to increased 
ratings for his already service-connected disabilities.  A 
new notice letter is required.

Finally, the veteran was afforded VA examinations in February 
and March 2004.  The veteran testified that he was 
experiencing increased symptoms in regard to his service-
connected disabilities.  Also, the additional VA records 
added to the file reflect treatment for several of his 
increased rating issues, especially kidney stones, and may 
reflect a sustained increase in disability.  As such, the 
veteran should be afforded new examinations to assess the 
current level of disability for his service-connected 
disabilities.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO must ensure that all 
notification actions required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 are fully complied with as to the 
increased rating issues.  

2.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his claimed lipoma 
and his service connected disabilities 
since April 2005.  The RO should obtain 
those records that have not been 
previously secured.  

3.  The veteran should be afforded 
appropriate examinations to assess the 
current level of disability pertaining to 
his kidney stones, headaches, tinea 
versicolor and tinea pedis, hemorrhoids, 
and prostatitis.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

